DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see  amendments and remarks filed  on 7/5/2022 with respect to claims 2-13 have been fully considered and are persuasive.  The objection to claims 1-13  has been withdrawn. 

Allowable Subject Matter

Claims 1-13 are  allowed.

The following is an examiner’s statement of reasons for allowance: 
 
Applicant has amended the claims 2-13 as suggested by examiner.
Referring to the claim 1, the closest prior art of record fails to teach or reasonably suggest that A low-erosion internal ion source for cyclotrons, comprising: a coaxial conductor disposed in the cavity of the body and arranged parallel to a the longitudinal axis of the cavity ; an expansion chamber connected to the cavity through a plasma outlet hole made in the body ; an ion-extraction aperture in contact with the expansion chamber; the interior walls of the body are conductive; the coaxial conductor having ends, at least one of the ends of the coaxial conductor is in contact with at least one of the circular interior walls of the body, forming a coaxial resonant cavity; the coaxial conductor has a conductive protuberance that extends radially into the cavity, said conductive protuberance being opposite the plasma outlet hole. Hence, claim 1 and depending claims 2-13 are allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion

 Claims 1-13 are allowed.

Prior art:   The closest prior art recorded US8748785,  US7510664  teaches a plasma processing system with low damage free surfaces but fails to teach Referring to the claim 1 the closest prior art of record fails to teach  or reasonably suggest that the  A low-erosion internal ion source for cyclotrons, comprising: a coaxial conductor disposed in the cavity of the body and arranged parallel to a the longitudinal axis of the cavity ; an expansion chamber connected to the cavity through a plasma outlet hole made in the body ; an ion-extraction aperture in contact with the expansion chamber; the interior walls of the body are conductive; the coaxial conductor having ends, at least one of the ends of the coaxial conductor is in contact with at least one of the circular interior walls of the body, forming a coaxial resonant cavity; the coaxial conductor has a conductive protuberance that extends radially into the cavity, said conductive protuberance being opposite the plasma outlet hole. Also, it is non obvious subject matter for an ordinary skill in the art.  Hence allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                /SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/13/2022